Opinion by
Cline, J.
The appraiser reported that the fish was not capable of being marked and that the immediate containers thereof bore no marks to indicate its country of origin. It appeared that each fish was wrapped in burlap and that a board bearing the words “Roumanian Product” was placed against its head. On the authority of Abstract 37822 it was held that the fish was marked in as permanent a manner as its nature would permit. Greene v. United States (4 Cust. Ct. 97, C. D. 296) and Kraft v. United States (22 C. C. P. A. 111, T. D. 47103) cited. United States v. Monteverde (26 id. 112, C. A. D. 2) distinguished. On the authority of Golding v. United States (4 Cust. Ct. 67, C. D. 287) the adjectival form of marking — “Roumanian Product” — was held to be legal.